Citation Nr: 0520149	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-16 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine, claimed as secondary to service-connected 
residuals of shell fragment wound to the right eye.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from August 1969 to 
July 1970.  He was medically retired due to the loss of his 
right eye from a shrapnel wound in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for arthritis of the cervical spine.


FINDINGS OF FACT

1.  Appellant currently has service connection for 
enucleation of the right eye due to a shell fragment wound, 
rated as 40 percent disabling.  He also has service 
connection for a metallic foreign body (shell fragment) in 
the right sphenoid sinus, rated as 10 percent disabling.  He 
is also service connected for tinnitus which is rated 10 
percent disabling.

2.  Appellant has been competently diagnosed with arthritis 
of the cervical spine.

3.  There is no medical evidence of nexus between appellant's 
cervical spine disorder and his service-connected 
disabilities.  Competent medical opinion of record states 
that his arthritis was caused by repetitive motion at his 
workplace, but further states that his service-connected eye 
disability did not contribute to that repetitive motion.


CONCLUSION OF LAW

Appellant's cervical osteoarthritis is not proximately due 
to, the result of, or aggravated by his service-connected 
enucleation of the right eye.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in November 1999.  The 
original rating decision in February 2001, the Statement of 
the Case (SOC) in August 2002, and the Supplemental Statement 
of the Case (SSOC) in May 2005 all listed the evidence on 
file that had been considered in formulation of the decision.  
RO sent appellant a pre-VCAA duty-to-assist letter in 
February 2000, prior to the initial rating decision, and sent 
appellant VCAA duty-to-assist letters in January 2003, March 
2003, and May 2005 during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.  The Board also notes that appellant 
advised VA in May 2005 that he has no further evidence to 
submit and wants VA to adjudicate the claim as quickly as 
possible based on the evidence of record.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records, as well as treatment records from 
those medical providers that appellant identified as having 
relevant evidence.  RO also obtained appellant's entire 
claims file with the Social Security Administration.  
Appellant has been afforded a number of VA medical 
examinations to determine the etiology and current severity 
of his symptoms.  Finally, appellant has been advised of his 
right to testify at a hearing before RO and/or before the 
Board, but he has not chosen to do so.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  He was 
wounded in the right eye by a fragment from a hand grenade in 
January 1970, which led to the eventual surgical removal of 
the eye.  A cosmetic prosthesis was fitted in March 1970.  
Because the loss of the eye rendered him incapable of further 
military service, he was medically retired effective July 
1970.  His separation physical in March 1970 showed no 
abnormality of the spine.

Appellant had a VA medical examination in March 1971.  No 
musculoskeletal abnormalities were recorded.  A concurrent X-
ray verified the presence of a metallic foreign body in the 
right sphenoid sinus.

RO issued a rating decision in April 1971 that granted 
service connection for enucleation of the right eye (40 
percent disabling) and for metallic foreign body in the right 
sphenoid sinus (10 percent disabling).  More recently service 
connection has also been granted for tinnitus and a 10 
percent rating has been assigned.

The file contains a letter from Dr. K.J.C., an osteopath in 
private practice, dated May 1998.  The letter asserts that 
appellant, a postal worker, presented with a one-year history 
of upper thoracic pain; appellant denied traumatic injury and 
asserted that the pain was consequent to repetitive lifting 
and twisting.  Appellant had also experienced lumbar pain, 
but that pain had resolved.  Dr. C. noted that a thoracic 
spine X-ray in September 1997 had shown mild degenerative 
disc disease throughout the thoracic spine. There is nothing 
in the letter that specifically addresses the cervical spine, 
or that attributes the spinal disorder to the service-
connected disability.  A subsequent letter by Dr. K.J.C. 
dated July 1998 shows that appellant was apparently 
responding well to physical therapy and pain medication.
  
The file contains a letter from Dr. T.C.S., an osteopath in 
private practice, dated November 1999.  The letter asserts 
that appellant had undergone treatment for back pain since 
1995 and was found to have degenerative thoracic disc disease 
and degenerative joint disease of the thoracolumbar spine.  
The letter does not mention the cervical spine.  The letter 
asserts that appellant's loss of the right eye caused him to 
be unacceptably slow performing his job delivering mail 
(appellant's blindness in the right eye caused him to have to 
twist his body to reach mailboxes from his truck); the 
slowness could be expected to become more pronounced as the 
back condition worsened.  The letter does not address the 
question of whether appellant's service-connected disability 
contributed to the repetitive motion.

Appellant submitted the instant claim for service connection 
for degenerative disc disease of the cervical spine in 
November 1999.  

Appellant had a VA X-ray of the cervical spine in February 
2000.  The interpreter's impression was mild degenerative 
osteoarthritis with slight foraminal narrowing seen 
especially on the right side.

Appellant had a VA medical examination in February 2000.  The 
examiner reviewed the C-file.  Appellant complained of neck 
pain and upper thoracic pain since 1995 and stated he had 
recently been diagnosed with osteoarthritis of the cervical 
and thoracic spine.  Appellant reported that his work as a 
letter carrier required him to place mail in mailboxes to the 
right of his vehicle, and his right-side blindness caused him 
to twist and turn to do so.  The examiner conducted a 
physical examination of the neck and the thoracic spine and 
recorded his observations.  The examiner noted that recent X-
ray of the cervical spine had detected osteoarthritis, and 
recent X-ray of the thoracic spine had detected mild 
dextroscoliosis.  The examiner's impression was that 
appellant's neck and thoracic arthritis are more likely than 
not related to the constant movement required by his job.  
Aggravation of the arthritis could not be speculated because 
there were no previous X-rays for interval comparison.

The file contains a letter from Dr. C.G.L., a private 
physician, dated August 2000.  The letter states that Dr. 
C.G.L. examined appellant and found that his cervical spine 
pain, stiffness, and loss of motion would probably render him 
unable to perform anything but sedentary to light work.  Dr. 
C.G.L. did not express an opinion as to whether appellant's 
right eye blindness contributed to appellant's repetitive 
motions at work. 

The VA examiner who had conducted the examination in February 
2000 reexamined appellant in September 2000.  Appellant 
stated that he continued to have cervical pain performing his 
job as a mail carrier.  Appellant stated that having to use 
his left eye exclusively caused him to turn his head and 
thoracic spine to the right repetitively, resulting in 
progressively worsening pain in the neck and thoracic spine.  
The pain was mostly in the neck and upper thoracic spine, 
radiating to the shoulders.  The examiner conducted a 
physical examination of the cervical spine and the thoracic 
spine and recorded his observations.  The examiner's 
impression was unchanged from the previous examination; i.e., 
mild degenerative spurring of the thoracic spine with 
dextroscoliosis, and mild degenerative osteoarthritis of he 
mod and lower cervical spine.

The same VA examiner wrote an addendum in December 2000 to 
clarify the previous impression.  The examiner stated that, 
in his opinion, the service-connected blindness of 
appellant's right eye did not cause an exaggerated twisting 
of the body while appellant performed his job.  Thus, while 
the degenerative arthritis of the cervical spine (and the 
dextroscoliosis of the thoracic spine) were more likely than 
not related to the repeated movements required by appellant's 
job, those movements were not exaggerated by his service-
connected disability because appellant would have had to 
perform the same movement even if his right eye were still in 
place.

RO issued a rating decision in February 2001 that denied 
secondary service connection for degenerative disc disease of 
the cervical spine. 

The file contains a letter from Dr. T.C.S. dated May 2001, 
asserting that appellant was no longer able to work as a 
letter carrier due to degenerative disc disease and 
osteoarthritis of the thoracic and lumbar spine, and to 
carpal tunnel syndrome.  The letter does not mention a 
cervical spine disorder.

Appellant submitted a Notice of Disagreement (NOD) in 
September 2001 asserting that appellant's degenerative 
osteoarthritis of the cervical spine was consequent to "a 
lifetime" of twisting the neck and body to compensate for 
the blindness of his right eye.  

Appellant submitted a letter to VA in May 2005 objecting to 
the opinion of the VA medical examiner that the absence of 
appellant's right eye had nothing to do with his normal body 
functions.  Appellant stated in his letter that it is common 
sense that a person without vision on one side will have to 
twist the neck and torso more than someone with bilateral 
vision, and this twisting would accelerate the otherwise 
normal deterioration of the body.

III.  Analysis

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, VA X-ray has confirmed the 
presence of osteoarthritis in the cervical spine.  The Board 
accordingly finds that the first step of the Wallin analysis 
(evidence of a current disability) has been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, service records document that appellant was 
medically retired for loss of his right eye, and VA has 
granted appellant service connection for that condition.  The 
Board accordingly finds that the second step of the Wallin 
analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, there is no such 
medical evidence of nexus, and in fact a VA medical examiner 
stated an opinion that the absence of appellant's right eye 
(his service-connected disability) would not have caused the 
exaggerated twisting that appellant considers the cause of 
his arthritis.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board 
accordingly finds that the third step of the Wallin analysis 
has not been satisfied.  It is also noted that there is no 
competent medical opinion submitted that supports the 
appellant's contention on this matter.

Appellant has argued that it is common sense to acknowledge 
that blindness in one eye would cause an exaggerated movement 
of the head and thoracic spine to compensate.  While this may 
be true, it does not constitute evidence that the exaggerated 
movement (if any) caused appellant's current cervical 
osteoarthritis.  In fact, the record shows that appellant has 
been treated for thoracic and lumbar spine complaints as well 
as cervical spine complaints, which shows that he has ongoing 
deterioration of the entire spine.  It is accordingly suspect 
to single out the cervical spine as having an entirely 
different etiology, particularly when that etiology is not 
substantiated by any competent medical opinion.   

Based on the analysis above, the Board finds that service 
connection for arthritis of the cervical spine, as secondary 
to service-connected enucleation of the right eye due to 
shell fragment, is not warranted.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for osteoarthritis of the cervical spine, 
claimed as secondary to service-connected enucleation of the 
right eye, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


